Simrall, J.,
delivered the opinion of the court.
A. A. Shattuck, the sheriff of Colfax county, was fined five hundred dollars for contempt, in failing to produce the body of one Love before the judge of the circuit court at Tupelo in Lee county, in obedience to a writ of habeas corpus to him directed.
The writ was issued on the 12th of August, 1875, and was made returnable on the 13th, the next day. It appears that the writ was placed in the hands of one Shipman, the deputy sheriff ; the fine was imposed on the 13th of August, and purports to be a final judgment; on the same day an attachment was issued against Shattuck, directing his arrest and production before the judge on the next day, “to show cáuse why he detains in custody the body of the said D. L. Love.” On the 14th, the coroner *54returned on the attachment, “ Executed this writ by arresting A. A. Shattuck, he being sick at the time and in his bed.” No action was taken on the attachment.
The preliminary question has been presented and argued by counsel, whether this court can review the judgment of an inferior court imposing a punishment for contempt. Power is inherent in all courts, especially those of superior cognizance to punish for contempts of its authority and dignity.. It is essential to the preservation of Order and decorum and the proper discharge of the judicial functions. If the breach of decorum, or the indignity to the magistrates of law are committed in the presence of the court, the trial and judgment are instantaneous and summary, both are accomplished uno flatu. The offense is against the court and tends to impede and embarrass the administration of justice. One court cannot punish a contempt committed against another, nor can one court judge of a contempt against another. Hence, in Ex parte Adams, 25 Miss., 886, it was held, that a judge could not discharge a person who-had been committed for a contempt of the circuit court. No inquiry could be made, whether a proper case had arisen for punishment or not, whether the judgment was erroneous or not. If the court had jurisdiction and rendered judgment, the prisoner could not be delivered.
In the case of Watson v. Williams, 36 Miss., 341, et seq., the right to review a judgment for contempt on a writ of error, was most elaborately investigated on authority, and the conclusion reached that the court did not have such appellate power. The court closes its opinion with these words: “We have just seen from a review of the decisions of highest authority, both in England and in this country, that by the common law such jurisdiction does not belong to a court of errors and appeals. Hence, our constitution seems not only not to confer, but to deny this jurisdiction to the high court of errors and appeals.” Cases cited in 5th Yerg., 456; 1 Black. (Ind.), 166, and 1 Bibb., 600, are to the same effect. Also, Easton v. State, 39 Ala., 551.
Although the judgment for contempt cannot be reconsidered on *55habeas corpus, nor reviewed on writ of error, yet, if tbe court bad not jurisdiction, tbe order would be void. If the act complained of was done in facie curies, tbe offender being in the presence of tbe court, may at once be punished.
But if tbe act is alleged to be in disregard of tbe process of tbe court, or disobedience of its precepts, or done, not in its presence, then common justice should require that tbe court should inquire into tbe facts and afford tbe offender an opportunity to purge himself.
Tbe practice is to serve a rule on tbe party to show cause. Hollingsworth v. Duane, Wall., 141. If tbe respondent has not made a true return on tbe writ of habeas corpus, attachment is tbe proper remedy to bring tbe party into court to purge himself of tbe contempt. Worcester v. Truman, 1 McLain, 483; Gates v. M’Daniel, 3 Port, (Ala.), 356; United States v. Dodge, 2 Hall., 313; United States v. Green, 3 Mason, 482. In such cases, notice in some form must be given.
It may be, therefore, for want of notice, tbe sheriff not being in court, but sick at home in Colfax county, that tbe judgment imposing tbe fine is void, and that it may be assailed by motion to quash tbe execution. If void, it cannot be legally enforced; but we have no authority to decide on that point, since we dismiss tbe appeal for want of jurisdiction.